RESPONSE TO AMENDMENT
Continued Examination under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18-February-2021 has been entered.
This communication is responsive to the amendment filed 18-February-2021 with respect to application 16/221,498 filed 15-December-2018.  
Applicant has amended claims 1, 8-10, 13 and 17, and has added new claim 29.
Claims 1-5, 8-15 and 17-29 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC §103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 25, 2, 5, 8-12, 21, 26, 28 and 29 are rejected under 35 USC §103(a) as unpatentable over Hamalainen et al. (United States Patent Application Publication # US 2018/0140241 A1), hereinafter Hamalainen, in view of Williams (United States Patent Application Publication # US 2018/0176727 A1), and Lemelson et al. (United States Patent # US 6,437,696 A1), hereinafter Lemelson.
Consider claim 1:    A monitoring system, Hamalainen discloses a method, device and system for estimating a risk of relapse of addictive behavior [Title; Abstract; Fig. 2; Para. 0007-0008, 0011], the monitoring system comprising:
a monitoring station including a computer readable medium and a processor, a central server unit (301) in communication with a measurement unit (303) [Fig. 3; Para. 0008, 0055], wherein the computer readable medium includes instructions executable by the processor, [Para. 0012, 0055, 0075, 0086] to:
receive a first tracking input from a user attached monitor device attached to a monitored individual; the measurement device which may comprise a smartphone and/or a wearable device worn as a bracelet, or embedded in clothing incorporating sensors and communicating measurements to the central server through a wireless connection (302) for storage and analysis [Para. 0055-0061, 0067-0069]; wherein the first tracking input includes data selected from a group consisting of: a violation, and a geographic location; that the location of the monitoring device may also be obtained using GPS to determine that the user has been at a predetermined place at a predetermined time [Para.0083];
store the first tracking input to a historical database, wherein the historical database includes at least a second tracking input corresponding to the monitored individual at a time prior to receipt of the first tracking input; that  and
use a combination of data including the first tracking input and the second tracking input to define a level of expected success for the monitored individual when the monitored individual is exposed to societal elements; that the central server uses the received measurement data combined with the historical data to estimate a risk of relapse (conversely a level of expected success), and particularly based on favorable or unfavorable “stimuli exposure history” [Para. 0069, 0076, 0084]; and
transmit a geographical limit update to the user attached monitor device based at least in part on the level of expected success for the monitored individual, wherein the user attached monitor device is configured to automatically compare the geographical limit update with a location of the user attached monitor device.
Hamalainen discloses: (a) the measurement and collection of location data, and the estimation of risk of relapse based on stimuli exposure history, suggesting, but not explicitly disclosing that particular locations may be favorable or unfavorable societal elements (stimuli exposures), and (b) Hamalainen does not disclose the particular use of geographical limits or geo-fences with respect to the location data.  The use of geo-fencing was well established in the art, however, and for example:

Lemelson discloses an analogous prisoner tracking and warning system using GPS and geo-fencing for monitoring location and behavior risk [Title; Abstract; Fig. 1-4; Col. 3, 11-55], and specifically that based on predetermined periods of time without an alarm (without violation, i.e. reduced risk, and higher expectation of success) that geographic limits, and travel times may be expanded and communicated to the user device,  and conversely that new violations may cause a reduction in geographic limits [Col. 5, 57 to Col. 6, 3; Col. 19, 34-53; (also Col. 19, 1-33; Col. 19, 54 to Col. 20, 8].

Consider claim 25 and as applied to claim 1:  The monitoring system of claim 1, wherein the computer readable medium includes instructions executable by the processor to:
use a combination of at least both the first tracking input and the second tracking input to define a status of the monitored individual.
Hamalainen discloses that a user exposure to stimulae is measured (first tracking input), where this is compared and or combined with historical data (second tracking input) to develop measurements of “cleanness” of the such as STI (short term intoxication), MTI, and LTI, of the monitored individual (status) and these measures of status used to determine the [Fig. 2A; Para. 0063-0071, 0076-0081]. Hamalainen does not specifically disclose that the stimulus exposure is based on the tracked user location, but:
Williams discloses the collection data from of a wearable device such as a bracelet, which tracks user activities with particular tracked locations (including locations at which drinking occurs), and monitors the user for activity at locations which increase risk and those which decrease risk [Para. 0045-0046, 0067-0073, 0075].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to detect, monitor and store user location over time to track specific locations frequented by the user and activities practices at each of those locations, (those activities including the drinking of alcohol) and also to monitor user activity and deviations from historical patterns and changes in location as taught by Williams, and applied to a 
Consider claim 2 and as applied to claim 25:    The monitoring system of claim 25,
wherein the status of the monitored individual is a behavioral trend, Hamalainen discloses that the STI, MTI and LTI (and also SRF, MRF and LRF) risk factors are status parameters indicative of an intoxication behavior trend over short, medium and long time frames [Para. 0076-0079, 0084-0085]; and 
wherein the instructions executable by the processor are further executable to:
select a message corresponding to the behavioral trend; and
transmit the message to a user detached monitor device associated with the monitored individual; a determined risk of relapse (level of expected success) based at least in part on these calculated risk factors, and if a risk of relapse exceeds a threshold, a prerecorded message may be sent (by exemplary SME to the user’s phone with encouraging content [Para. 0073].
Consider claim 5 and as applied to claim 2:    The monitoring system of claim 2, wherein the behavioral trend is a positive behavioral trend, and wherein the message is selected to reinforce the behavioral trend. 

Williams specifically discloses a series of rewards for positive behavior and trends, and particularly including messages with motivational content [Fig. 9; Para. 0061, 0103-0105, 0167].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to provide motivational messages and content to a user in response to positive behavior and trends as taught by Williams in addition to encouragement in response to negative or at risk behaviour as taught in  a method, device and system for estimating a risk of relapse of addictive behavior by Hamalainen as modified by Williams and Lemelson, in order to reinforce the positive behavioral trend as well as prevent further negative behavior.
Consider claim 8 and as applied to claim 1:    The monitoring system of claim 1, wherein determining the level of expected success for the monitored individual for the monitored individual is based at least in part on a combination of an exposure to a geographic location including a societal element and a first behavior of the monitored individual after receiving the first tracking input and a second behavior of the monitored individual after receiving the second tracking input. 

Williams, moreover, discloses the collection data from of a wearable device such as a bracelet, which tracks user activities with particular tracked locations (including locations at which drinking occurs), and monitors the user for activity at locations which increase risk and those which decrease risk [Para. 0045-0046, 0067-0073, 0075].
Consider claim 9 and as applied to claim 1:    The monitoring system of claim 1, wherein the level of expected success for the monitored individual is reduced from a prior level, and wherein the geographical limit update reduces a range of allowed movement of the monitored individual. Lemelson discloses that new violations (increase in risk/risk score, and conversely a decrease in expected success) may cause a reduction in geographic limits [Col. 5, 57 to Col. 6, 3; Col. 19, 34-53; (also Col. 19, 1-33; Col. 19, 54 to Col. 20, 8].
Consider claim 10 and as applied to claim 1:    The monitoring system of claim 1, wherein the level of expected success for the monitored individual is increased from a prior level, and wherein the geographical update increases a range of allowed movement of the monitored individual. Lemelson discloses that based on predetermined periods of time without an alarm (without violation, i.e. reduced risk, and higher expectation of success) that geographic limits, and travel times may be expanded and communicated to the user device. [Col. 5, 57 to Col. 6, 3; Col. 19, 34-53; (also Col. 19, 1-33; Col. 19, 54 to Col. 20, 8].
Consider claim 11 and as applied to claim 1:    The monitoring system of claim 1, wherein the instructions executable by the processor are further executable to: transmit an indication of the level of expected success for the monitored individual to a user detached monitor device associated with the monitored individual. 
Hamalainen discloses that the system comprises a server (301) in communication with a measurement device (303), and that the measurement device may comprise two communicatively connected devices such as a detection device and a smartphone (detached device) [Fig. 3; Para. 0055-0061], and also discloses that a likelihood of the person being clean may be categorized as mild, medium or severe based on a calculated short term intoxication (STI) parameter, that these and other parameters may be used as a reliable measure of likelihood of being at risk for a relapse, which may be presented as a sobriety index (parameter) [Para, 0076-0082] and that based on these parameters as compared to a threshold, to provide notification to one or more third parties [Para. 0095-0096, 0104-0109; claim 30]. 
Hamalainen discloses that the based on the assessment a notification may (or may not) be made to the monitored user, preferably through the 
Consider claim 12 and as applied to claim 1:    The monitoring system of claim 1, wherein the instructions executable by the processor are further executable to:
determine the occurrence of a violation;
determine whether to send a warning of the violation to a user detached monitor device associated with the monitored individual; and
transmit the warning of the violation based upon determining to send the warning of the violation.
Hamalainen discloses instructions executable on the process for tracking a monitored person to determine occurrences of drinking and assessing a risk for relapse, and if the assessed risk exceeds a threshold to transmit a warning to a third party based at least in part on locations visited, and possibly to the monitored individual as well [Fig. 2; Para. 0034-0045, 0055]. 
Hamalainen does not specifically disclose sending the warning to the monitored person himself, or present a drinking event or relapse as a “violation”.
Williams discloses application to the monitoring of parolees; including an exemplary parole for DUI for which drinking is prohibited (a violation) and violates parole [0045-0047, 0141-0143].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to monitor parolees for violations of parole, which may include drinking or going to a drinking establishment as taught by 
Consider claim 21 and as applied to claim 1: The monitoring system of claim 1, wherein the user attached monitor device is continuously attached and operating during the time between when the first tracking input and the second tracking input are received from the user attached monitor device. 
Hamalainen discloses sensors attached to the body, such as a bracelet, or integrated into clothing, and suggests, but does not explicitly disclose continuous operation because calculation of assessment parameters such as STI, MTI and LTI are based on ratios of measurements over periods of time (up to a year) and to be accurate, such parameters must be based on complete data for the period. [Para. 0061, 0076-0081].
Williams, moreover, specifically discloses that the device may be continuously attached to the monitored person as a bracelet of the type attached to a prisoner or parolee [Para. 0045-0045] and may operate continuously [Para. 0042, 0059, 0109, 0111].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention that the tracking device may be a bracelet continuously attached to the monitored individual and operating on a continuous basis as taught by Williams and applied to a method, device and system for estimating a risk of relapse of addictive behavior as taught by 
Consider claim 26 and as applied to claim 1:  The monitoring system of claim 1, wherein the societal elements include at least one element selected from a group consisting of: a location frequented by children, and a location selling alcohol. Williams specifically discloses association of drinking as a user activity with various locations, and discloses bars and liquor stores as examples (where alcoholic beverages are known to be sold) [Para. 0047, 0071, 0075, 0099, 0106, 0110, 0131].
Consider claim 28 and as applied to claim 1:    The method of claim 1, wherein the monitored individual is not alerted to the defining of expected success for the monitored individual. Hamalainen discloses that the based on the assessment a notification may (or may not) be made to the monitored user, preferably through the measurement device (smart phone), and therefore that in some embodiments, only the third party is notified and not the monitored individual [Para. 0055].
Consider claim 29 and as applied to claim 8:    The monitoring system of claim 8, wherein the level of expected success for the monitored individual for monitored individual is based at least in part on a combination of an exposure to a geographic location including a societal element and change in a rate of movement after exposure to the geographic location.
Hamalainen discloses geographic location tracking in the context of attending a support group meeting or therapy session [Para. 0083]. Williams similarly discloses location tracking with respect to a relapse context such as stopping at a bar or liquor store [Para. 0107].  These references suggest context relating to rate of movement, but do not specifically disclose this.
Lemelson, however, specifically discloses geographic tracking with respect to both location and dwell time (period with little or no motion) [Col. 3, 11-42; Col. 9, 54-66; Col. 12, 9-29].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to track rate of movement (and changes thereof) in at least a form of a dwell time at geographic locations in addition to the location itself as taught by Lemelson and applied to a method, device and system for determining user status and estimating a risk of relapse of addictive behavior as taught by Hamalainen as modified by Williams and Lemelson, in order to distinguish between incidental travel through a location and actual attendance at meeting or at a bar or liquor store.
Claims 13-15, 17-20, 23 and 27 are rejected under 35 USC §103(a) as unpatentable over Hamalainen et al. (United States Patent Application Publication # US 2018/0140241 A1), hereinafter Hamalainen, in view of Williams (United States Patent Application Publication # US 2018/0176727 A1)
Consider claim 13:    A method for transitioning a monitored individual to a lower level of monitoring, Hamalainen discloses a method, device and system for estimating a risk of relapse of addictive behavior [Hamalainen: Title; Abstract; Fig. 2; Para. 0007-0008, 0011], the method comprising:
receiving a series of tracking inputs obtained without requiring action by the monitored individual at respective times from a user attached monitor device attached to a monitored individual and a user detached monitor device associated with the monitored individual; a central server unit (301) in communication with a measurement unit (303) which may specifically comprise a plurality of separate devices, the devices including both those that are detached from a user and those physically attached, such as  a smartphone and/or a wearable device worn as a bracelet, or embedded in clothing incorporating sensors and communicating measurements to the central server through a wireless connection (302) for storage and analysis [Fig. 3; Para. 0008, 0055-0061, 0067-0069]; wherein the user attached monitor device is continuously attached to the monitored individual and operational during the time when at least a first tracking input included in the series of tracking inputs is received, wherein the first tracking input is received from the user attached monitor device, and wherein the user detached monitor device is operational when at least a second tracking input included in the series of tracking inputs is received, and wherein the second tracking input is received from the user detached monitor device;
storing each of the series of tracking inputs to a historical database; that measurement and questionnaire data is stored at the central server (first data at a first time) and that measurement data and related metadata (time/date) of previous measurements may also be stored (second data at a second (previous) time), and also that measured data may include location of the monitoring device, obtained using GPS to determine that the user has been at a predetermined place at a predetermined time [Para. 0067-68; 0076, 0081, 0083]; and 
using a combination of data including the first tracking input and the second tracking input to define a level of expected success for the monitored individual when the monitored individual is exposed to societal elements; that the central server uses the received measurement data combined with the historical data to estimate a risk of relapse (conversely a level of expected success), and particularly based on favorable or unfavorable “stimuli exposure history” [Para. 0069, 0076, 0804].
Hamalainen discloses: (a) the measurement and collection of location data, and the estimation of risk of relapse based on stimuli exposure history, suggesting, but not explicitly disclosing that particular locations may be favorable or unfavorable societal elements (stimuli exposures), (b) Hamalainen discloses active participation by the monitored individual (questionnaires and/or manual measurements) as tracking data, and does not specifically describe a tracking system which does not require action by the monitored individual, (c) Hamalainen discloses sensors attached to the body, 
Williams discloses analogous systems and methods for using wireless location and context for pre-empting and/or mitigating various behaviors, including drinking [Title; Abstract; Fig. 1, 3; Para. 0008, 0011, 0015, 0034] and particularly the [automatic] collection of location from a bracelet or other wearable device, where: (a) monitored person location and location travel patterns may be sufficient to determine favorable and unfavorable exposure and assess relapse risk, (b) where additional context, when required, may be provided by wearable or embedded sensors, and historical/health related data, wherein these additional data sources do not required active participation by the monitored user [Para. 0045-0047, 0067, 0069-0073, 0244], (c) specifically that the device may be continuously attached to the monitored person as a bracelet of the type attached to a prisoner or parolee 
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to: (a) detect, monitor and store user location over time to develop associations between specific locations frequented by the user and activities practices at each of those locations, (those activities including the drinking of alcohol) and also to monitor user activity and deviations from historical patterns as taught by  using a GPS sensor and changes in location, (b) provide additional context passively by collecting sensor data form wearable or embedded sensors, and by accessing historical and health data, (c) where the tracking device may be a bracelet continuously attached to the monitored individual and operating on a continuous basis, and (d) collect the same type, or different type of tracking data from both attached and detached devices (as first and second data) for communication, storage and use for activity tracking and assessment as 
Consider claim 14 and as applied to claim 13:    The method of claim 13, the level of expected success corresponds to a progress status of the monitored individual is a positive behavioral trend, Hamalainen discloses calculation of Short (Medium and Long) Term Intoxication, STI, MTI and LTI, based on stimulus exposure (and also SRF, MRF and LRF) risk factors are status parameters indicative of an and wherein the method further comprises:
selecting a message to reinforce the positive behavioral trend; and 
transmitting the message to a user detached monitor device associated with the monitored individual; a determined risk of relapse (level of expected success) based at least in part on these calculated risk factors, and if a risk of relapse exceeds a threshold, a prerecorded message may be sent (by exemplary SME to the user’s phone with encouraging content [Para. 0073], and a component of the measuring device which may be a smartphone or equivalent [Para. 0061].
Consider claim 15 and as applied to claim 13:    The method of claim 13, the level of expected success corresponds to a progress status of the monitored individual is a negative behavioral trend, and wherein the method further comprises:
selecting a message to instruct the monitored individual in a way to reverse the negative behavioral trend; and
transmitting the message to a user detached monitor device associated with the monitored individual. Hamalainen discloses that a risk of relapse which rises above a threshold represents a negative behavioral trend as based on calculated STI, MTI and/or LTI. This claim is therefore rejected based on the same references, citations and analysis presented for claim 14, and as applied to claim 13 [Para. 0061, 0073, 0076-0079, 0084-0085].
Consider claim 17 and as applied to claim 13:    The method of claim 13, wherein determining level of expected success for the monitored individual is based at least in part on a combination of an exposure to a societal element and a first behavior of the monitored individual after receiving a first tracking input of the series of tracking inputs and a second behavior of the monitored individual after receiving a second tracking input of the series of tracking inputs. Hamalainen discloses that a determination of a likelihood of a person being clean (success) of an individual may be based on a comparison of stimuli exposure over a recent short term (first tracking input) to that of a longer term history (second tracking input) [Para. 0076], and where the tracking input may be presence at a location associated with a particular activity, and where the activity may be drinking, and further may include testing (behavior) data regarding alcohol consumption [Para. 0063-0071] .
Consider claim 18 and as applied to claim 13: The method of claim 13, the method further comprising: transmitting a warning parameter corresponding to the level of expected success for the monitored individual to a user detached monitor device associated with the monitored individual. Hamalainen discloses that the system comprises a server (301) in communication with a measurement device (303), and that the measurement device may comprise two communicatively connected devices such as a detection device and a smartphone (detached device) [Fig. 3; Para. 0055-0061], and also discloses that a likelihood of the person being clean may be categorized as mild, medium or severe based on a calculated short term intoxication (STI) parameter, that these and other parameters may be used as a reliable measure of likelihood of being at risk for a relapse, which may be presented as a sobriety index (parameter) [Para, 
Consider claim 19 and as applied to claim 13:    The method of claim 13, the method further comprising:  transmitting an indication of the level of expected success for the monitored individual to a user detached monitor device associated with the monitored individual. This claim is rejected based on the same references, citations and analysis presented for claim 18, and as applied to claim 13, where the user and/or third party are notified if a risk for relapse is determined to be greater than a particular threshold. [Hamalainen: Fig. 1-2; [Para. 0055-0061, 0076-0082, 0095-0096, 0104-0109; claim 30].
Consider claim 20 and as applied to claim 13:    The method of claim 13, the method further comprising: 
determining the occurrence of a violation;
determining whether to send a warning of the violation to a user detached monitor device associated with the monitored individual; and
transmitting the warning of the violation based upon determining to send the warning of the violation. 

Hamalainen does not specifically disclose sending the warning to the monitored person himself, or present a drinking event or relapse as a “violation”.
Williams discloses application to the monitoring of parolees; including an exemplary parole for DUI for which drinking is prohibited (a violation) and violates parole [0045-0047, 0141-0143].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to monitor parolees for violations of parole, which may include drinking or going to a drinking establishment as taught by Williams and applied to a method, device and system for estimating a risk of relapse of addictive behavior as taught by Hamalainen as modified by Williams, in order to assist the user in avoiding a relapse or other behavior that would violate a parole.
Consider claim 23 and as applied to claim 13: The method of claim 13, wherein the first tracking input includes data selected from a group consisting of: a violation, and a geographic location.
Hamalainen also discloses that that the location of the monitoring device may also be obtained using GPS to determine that the user has been at a predetermined place at a predetermined time [Para.0083], and 

Consider claim 27 and as applied to claim 13:  The method of claim 13, wherein the societal elements include at least one element selected from a group consisting of: a location frequented by children, and a location selling alcohol. Williams specifically discloses association of drinking as a user activity with various locations, and discloses bars and liquor stores as examples (where alcoholic beverages are known to be sold) [Para. 0047, 0071, 0075, 0099, 0106, 0110, 0131].

Claims 3 and 4 are rejected under 35 USC §103 as unpatentable over Hamalainen et al. (United States Patent Application Publication # US 2018/0140241 A1), hereinafter Hamalainen, Williams (United States Patent Application Publication # US 2018/0176727 A1) and Lemelson et al. (United States Patent # US 6,437,696 A1), hereinafter Lemelson, and further in view of Ingerson et al. (United States Patent Application Publication # US 2018/0224517 A1), hereinafter Ingerson.
Consider claim 3 and as applied to claim 2:    The monitoring system of claim 2, wherein the user attached monitor device includes a tamper detection circuit operable to indicate an attempt to remove the user attached monitor device from the monitored individual, wherein the user attached monitor device includes at least one of a display and an audio speaker.

Williams similarly discloses that the device may be continuously attached to the monitored person as a bracelet of the type attached to a prisoner or parolee [Para. 0045-0045]. Neither Hamalainen nor Williams particularly disclose anti-tamper or anti-removal measures with respect to the device itself.
Ingerson, however, discloses and analogous tracking system and method [Title; Abstract; Fig. 1; Para. 0002, 0006] and specifically that the monitoring device has a speaker [Para. 0010], a display [Fig. 1; Para. 0009], and circuits to detect removal of the device (step 505), and which may cause a local (device) alert, such as from the speaker when removed [Fig. 5, 7A, 7B; Para. 0149, 153-159].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to equip a monitoring device with a speaker and/or display, and to detect if the monitoring device is removed, and if so to provide an alert using the speaker or display as taught by Ingerson and applied to a method, device and system for estimating a risk of relapse of addictive behavior as taught by Hamalainen and modified by Williams and Lemelson, to alert users in the vicinity of the individual that the wearable tracking device has been removed, allowing them to take appropriate action. 
Consider claim 4 and as applied to claim 3:    The monitoring system of claim 3, wherein the message is selected from a group consisting of: a graphical message provided to the monitored individual via the display, an audio message provided to the monitored individual via the audio speaker, and a combination of a graphical message and an audio message provided to the monitored individual via a combination of the display and the audio speaker. This claim is rejected based on the same references, citations and analysis presented for claim 3, from which it depends [Ingerson: Fig. 5, 7A, 7B; Para. 0149, 153-159].

Claim 22 is rejected under 35 USC §103 as unpatentable over Hamalainen et al. (United States Patent Application Publication # US 2018/0140241 A1), hereinafter Hamalainen, Williams (United States Patent Application Publication # US 2018/0176727 A1) and Lemelson et al. (United States Patent # US 6,437,696 A1), hereinafter Lemelson, and further in view of Arif (United States Patent Application Publication # US 2016/0310065 A1).
Consider claim 22 and as applied to claim 25: The monitoring system of claim 25, wherein the status of the monitored individual is selected from a group consisting of: a frequency of a violation, a frequency of a violation after a message is provided to the monitored individual, a frequency of travel near a proscribed location type, and a frequency of travel near a proscribed location after a message is provided to the monitored individual.
Hamalainen discloses the periodic collection of data from the monitoring device (first and second tracking data) and that collected data may be GPS location data [Para. 0081] for determining status parameters (STI, MTI, LTI, SRF, MRF, LRF) [Para. 0076-0079, 0084-0085], but does not specifically disclose monitoring based on proscribed locations or violations.
Williams discloses the monitoring of the number and duration of various user activities, where these activities may include drinking and be associated with particular locations, but also does not describe the activities as violations or the locations as proscribed.
Arif, however, teaches an analogous posture monitoring system and method, which monitors the location and posture of an individual, and reports conformity status (918) based on number of violations (920) of posture rules [Arif: Title; Abstract; Fig. 1, 3. 9A. 9D, 9E; Para. 0006, 0070-0071, 0076-0079].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to monitor and determine a user status based on a number of violations or non-conformities to develop a conformity index for the individual (status) as taught by Arif, and applied to a method, device and system for estimating a risk of relapse of addictive behavior as taught by Hamalainen and as modified by Williams and Lemelson, in order that progress toward a health related goal may be monitored, and that 

Claim 24 is rejected under 35 USC §103 as unpatentable over Hamalainen et al. (United States Patent Application Publication # US 2018/0140241 A1), hereinafter Hamalainen, and Williams (United States Patent Application Publication # US 2018/0176727 A1), and further in view of Arif (United States Patent Application Publication # US 2016/0310065 A1).
Consider claim 24 and as applied to claim 14: The method of claim 14, wherein the progress status of the monitored individual is selected from a group consisting of: a frequency of a violation, a frequency of a violation after a message is provided to the monitored individual, a frequency of travel near a proscribed location type, and a frequency of travel near a proscribed location after a message is provided to the monitored individual. 
Hamalainen discloses the periodic collection of data from the monitoring device (first and second tracking data) and that collected data may be GPS location data [Para. 0081] for determining status parameters (STI, MTI, LTI, SRF, MRF, LRF) [Para. 0076-0079, 0084-0085], but does not specifically disclose monitoring based on proscribed locations or violations.
Williams discloses the monitoring of the number and duration of various user activities, where these activities may include drinking and be associated with particular locations, but also does not describe the activities as violations or the locations as proscribed.

Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to monitor and determine a user status based on a number of violations or non-conformities to develop a conformity index for the individual (status) as taught by Arif, and applied to a method, device and system for estimating a risk of relapse of addictive behavior as taught by Hamalainen and as modified by Williams in order that progress toward a health related goal may be monitored, and that relevant and appropriate feedback alerts and encouragement be provided to the user.

Allowable Subject Matter
The following claim, considered to distinguish patentably over the art of record in this application is presented to Applicant for consideration: 
 A claim, drafted in independent form which includes the subject matter of dependent claims 3 and 29, including the subject matter of the base claim and all intervening claims (claims 1, 2, 8 and 25).

Response to Arguments
Applicant’s arguments filed on 18-February-2021  have been carefully and fully considered by the Examiner, and responses are provided as follow:
Consider Applicant’s remarks with respect to the rejection of claims 1-5, 8-15 and 17-28 under 35 USC §112(a) as failing to comply with the written description requirement [Remarks: page 9-10]:
Regarding independent claim 1:  Applicant’s arguments traverse the rejection assertion that the original written description fails to support the limitation that receipt of tracking input requires no action by the monitored person.  Applicant’s argument, in essence is that one of ordinary skill would have understood this, whether expressly stated or not. The argument is not persuasive because, even if one were to assume that it is well known to gather location data automatically, the claim limitation is not limited to location data, but also other data, at least to include violations.  The argument is, moreover, moot; amendment of this claim obviates the rejection, and the rejection is withdrawn.
Regarding dependent claims 2-5, 8-12, 21, 22, 25 and 26: These clams have been rejected by virtue of their depending from rejected claim 1, and therefore the rejection of these claims is also withdrawn.
Regarding dependent claim 28:  Applicant’s argument with respect to separate grounds of rejection for this claim have been considered, and are persuasive.  This rejection is also withdrawn.
Regarding independent claim 13:  Applicant’s arguments traverse the rejection assertion that the original written description fails to support the limitation that receipt of tracking input requires no action by the monitored person.  Applicant’s 
Regarding dependent claims 14, 15, 17-19, 23, 24 and 27: The rejection of these clams is maintained based on their depending from rejected claim 13.
Consider Applicant’s remarks with respect to the rejection of claims 1, 2, 5, 8-15, 17-19, 21, 23 and 25-28 as unpatentable under 35 USC §103 over Hamalainen (US 2018/0140024 A1) and Williams (US 2018/0176727 A1) [Remarks: page 10-11]:
Regarding independent claim 1: Applicant’s argument, in brief, is that Hamalainen and Williams fail to teach amended features of the claim.  This argument is considered but moot, the claim is now rejected under 35 USC §103 over Hamalainen, Williams and Lemelson (US 6,437,696 B1), the new rejection necessitated by the amendment, and where the new features are taught by Lemelson.
Regarding claims 2, 5, 8-12, 21, 25, 26 and 28: No specific arguments have been made with respect to these claims, and allowability asserted based on their depending from claim 1, alleged to be allowable.  These claims are now also 
Regarding independent claim 13: Applicant’s arguments with respect to claim 13 are that the applied references (Hamalainen and Williams) fail to teach or suggest the features of amended limitations directed toward use of both tracking data from a user attached device and tracking data from a user detached device.  The argument is not persuasive.  In fact, both references teach that collection may be realized by multiple devices, that those devices may include both attached and detached devices, and Williams in particular provides specific rational for collection and integration of data from multiple devices [Hamalainen: Para. 0081, 0083-0087; Williams: 0084-0088].  The rejection, for these reasons, is maintained based in the citations and analysis presented in this Office action.
Regarding claims 14, 15, 17-20, 27 and 27: No specific arguments have been made with respect to these claims, and allowability asserted based on their depending from claim 13, alleged to be allowable.  The rejection of these claims under 35 USC §103 over Hamalainen and Williams is maintained, based on the continued rejection of the base claim, and on the particular citations and analysis presented for each in this Office action.
Consider Applicant’s remarks with respect to the rejection of claims 3 and 4 as unpatentable under 35 USC §103 over Hamalainen, Williams and Ingerson (US 2018/0224517 A1) [Remarks: page 11]: No specific arguments have been made with respect to these claims, and allowability asserted based on their depending 
Consider Applicant’s remarks with respect to the rejection of claim 22 as unpatentable under 35 USC §103 over Hamalainen, Williams and Arif (US 2016/0310065 A1) [Remarks: page 11]: No specific arguments have been made with respect to this claim, and allowability asserted based on its depending from claim 1, alleged to be allowable.  The claim is now rejected under 35 USC §103 over Hamalainen, Williams, Lemelson and Arif, based on the new rejection of the base claim, and on the particular citations and analysis presented in this Office action.
Consider Applicant’s remarks with respect to the rejection of claims 22 and 24 as unpatentable under 35 USC §103 over Hamalainen, Williams and Arif (US 2016/0310065 A1) [Remarks: page 11]: No specific arguments have been made with respect to these claims, and allowability asserted based on their depending from claims 1 and 13 respectively, alleged to be allowable.  Claim 22 is now rejected under 35 USC §103 over Hamalainen, Williams, Lemelson and Arif, and claim 24 is rejected under 35 USC §103 over Hamalainen, Williams and Arif, based on the continued rejection of the base claims, and on the particular citations and analysis presented for each in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to STEPHEN R BURGDORF whose telephone number is (571)270-7328.  The Examiner can normally be reached 11:00AM to 8:00PM EST/EDT on Monday and Friday
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Quan-Zhen Wang can be reached at (571)272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEPHEN R BURGDORF/Examiner, Art Unit 2684